IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-NO. 102-08


SON H. PHAM, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
TARRANT COUNTY


Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i), 
because the original petition does not contain a copy of the opinion of the court of
appeals.										
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition. The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.
Delivered:   May 21, 2008
Do Not Publish